           Case 2:19-cv-01727-RAJ-BAT Document 81 Filed 07/28/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   DONTE BELL,

 9                             Plaintiff,               CASE NO. 2:19-cv-01727 RAJ-BAT

10           v.                                         ORDER GRANTING EXTENSION
                                                        OF DISPOSITIVE MOTIONS
11   NATIONAL CREDIT SYSTEMS, INC.;                     DEADLINE
     ASSURANT, INC. (A/K/A SURE
12   DEPOSIT); EQUIFAX INFORMATION
     SERVICES, LLC; EXPERIAN
13   INFORMATION SOLUTIONS, INC.; AND
     TRANS UNION, LLC.,
14
                               Defendants.
15
            Based on the Stipulated Motion of Plaintiff Donte Bell and Defendant National Credit
16
     Systems, Inc. (“NCS”) (Dkt. 80), it is hereby ORDERED that the deadline for dispositive
17
     motions is extended to November 6, 2020. It is further ORDERED that the deadline for
18
     mediation per CR 39.1(c)(3) is extended to October 30, 2020.
19
            DATED this 28th day of July, 2020.
20

21
                                                       A
                                                       BRIAN A. TSUCHIDA
22                                                     Chief United States Magistrate Judge
23



     ORDER GRANTING EXTENSION OF
     DISPOSITIVE MOTIONS DEADLINE - 1
